—Application by the appellant for a writ of error coram nobis to -vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 9, 1993 (People v Fleming, 196 AD2d 551), affirming a judgment of the Supreme Court, Kings County, rendered November 30, 1990.
Ordered that the application is denied.
The appellant has failed to establish fhat he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., S. Miller, Krausman and Goldstein, JJ., concur.